Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Withdrawal of Previously Indicated Allowable Subject Matter
1.	The indicated allowability of previously presented claims 10-48 are withdrawn in view of the newly discovered reference(s) to Sato et al. (US 2020/0043931), Sukekawa (US 10,103,053), Hanaoka (US 2014/0332800) and Yost et al. (US 5,444,018). Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1-6, 8-11, 13-14, 17-21, 24-30 and 57-58 are rejected under 35 U.S.C. 102(a2) as being anticipated by Sato et al. (US 2020/0043931; hereinafter Sato).
Regarding claim 1, Sato discloses, in fig. 1, a memory cell, comprising: a transistor 400 comprising: a source/drain region (a portion of layer 406 that does not overlap with the gate conductor 404) having an upper surface; and an interconnect 108b coupled with the source/drain region and comprising a nonplanar upper surface, wherein a width of the interconnect 108b is not greater than a width of the upper surface of the source/drain region; and a capacitor 100 comprising a bottom electrode 110, cell dielectric material 130 and a top electrode 120 at least partially formed in a container opening (fig. 6), wherein the bottom electrode 110 of the capacitor 100 is in direct contact with the interconnect 108b of the transistor 400.  

Regarding claim 2, Sato discloses wherein there is no contact plug or landing pad between the interconnect 108b of the transistor 400 and the bottom electrode 110 of the capacitor 100 (fig. 1).
Regarding claim 3, Sato discloses further comprising: a first insulative material 410 ([0147]) adjacent opposing sides of the interconnect 108b of the transistor 400; a second insulative material 420 ([0146]) over the first insulative material 410 and being of a different composition than the first insulative material 410; a third insulative material 422 over the second insulative material 420 and being of a different composition than the second insulative material 420 ([0147]), wherein the container opening extends through the second and third insulative materials 420/422 (fig. 1).
Regarding claim 4, Sato discloses wherein the second insulative material 420 comprises silicon nitride (fig. 1 & ([0146]).
Regarding claim 5, Sato discloses wherein the second insulative material 420 comprises a metal oxide (fig. 1 & ([0146]).
Regarding claim 6, Sato discloses wherein the second insulative material 420 is a monolayer (fig. 1).
Regarding claim 8, Sato discloses wherein the interconnect 108b of the transistor 400 is a metal-containing electrode (fig. 1 & [0150]).
 Regarding claim 9, Sato discloses wherein the interconnect 108b of the transistor comprises a same material as the source/drain region of the transistor (fig. 1 & [0150]).
Regarding claim 10, Sato discloses wherein at least an upper surface of the interconnect 108b of the transistor 400 comprises a substantially hemispherical shape along a cross-section (fig. 1).
Regarding claim 11, Sato discloses wherein at least an upper surface of the interconnect 108b of the transistor 400 comprises a substantially round-nose-bullet-shape along a cross-section (fig. 1). 

Regarding claim 13, Sato discloses, in fig. 1, a memory cell, comprising: a switching device 400 having an electrode 108b wherein an upper surface of the electrode 108b comprises a substantially round-nose-bullet-shape along a cross-section; and a capacitor 100 comprising a bottom electrode 110, cell dielectric material 130 and a top electrode 120 at least partially formed in a container opening (fig. 6), wherein the bottom electrode 110 of the capacitor 100 is in direct contact with the substantially round-nose-bullet-shape-shaped upper surface of the electrode 108b of the switching device 400.  
Regarding claim 14, Sato discloses wherein the switching device comprises a planar transistor (fig. 1).
Regarding claim 17, Sato discloses wherein there is no contact plug or landing pad between the electrode 108b of the switching device 400 and the bottom electrode 110 of the capacitor 100 (fig. 1).

Regarding claim 18, Sato discloses, in fig. 19, an integrated assembly, comprising: active regions 406 comprising semiconductor material; capacitor-contact-regions within the active regions 406; metal-containing interconnects 108b ([0150]) coupled with the capacitor-contact-regions; a first insulative material 410 ([0147]) laterally between the capacitor-contact- regions and laterally between the metal-containing interconnects 108b; a second insulative material 420 ([0146]) over the first insulative material 410 and being of a different composition than the first insulative material 410; a third insulative material 422 ([0147]) over the second insulative material 420 and being of a different composition than the second insulative material 420; first capacitor electrodes 110 extending through the second and third insulative materials 422/420 and being coupled with the metal-containing interconnects 108b; fourth insulative material 130 adjacent the first capacitor electrodes 110; and capacitor plate electrodes 120 adjacent the fourth insulative material 130. 
 
Regarding claim 19, Sato discloses wherein the active regions 406 are vertically-extending pillars of the semiconductor material 406 (fig. 19).
Regarding claim 20, Sato discloses wherein the semiconductor material 406 comprises silicon (fig. 19). 
Regarding claim 21, Sato discloses wherein the first capacitor electrodes 110 are configured as upwardly-opening-container-shapes, and wherein the fourth insulative material 130 and the capacitor plate electrodes 120 extend into upwardly-opening-container-shapes (fig. 19). 
Regarding claim 24, Sato discloses wherein the second insulative material 420 has a vertical thickness within a range of from about 10 nm to about 1000 nm ([624]).  
Regarding claim 25, Sato discloses wherein the second insulative material has a vertical thickness within a range of from about 10 nm to about 200 nm ([624]).  
Regarding claim 26, Sato discloses wherein the second insulative material 420 comprises one or more metal oxides ([0146]).
Regarding claim 27, Sato discloses wherein the second insulative material 420 comprises silicon nitride ([0146]).
Regarding claim 28, Sato discloses wherein the first and third insulative materials 410/422 are a same composition ([0147]).
Regarding claim 29, Sato discloses wherein the first and third insulative materials 410/422 comprise silicon dioxide ([0147]).
Regarding claim 30, Sato discloses wherein the metal-containing interconnects 108b comprise two or more different metal-containing materials ([0150]).

Regarding claim 57, Sato discloses, in fig. 19, a memory cell, comprising: a transistor comprising: a source/drain region (a portion of layer 406 that does not overlap with the gate conductor 404) having an upper surface; and an interconnect 108b coupled with the source/drain region, wherein a width of the interconnect 108b is not greater than a width of the upper surface of the source/drain region; and a capacitor comprising a bottom electrode 110, cell dielectric material 130 and a top electrode 120 at least partially formed in a container opening, wherein the bottom electrode 110 of the capacitor is in direct contact with the interconnect 108b of the transistor; and wherein at least an upper surface of the interconnect 108b of the transistor comprises a substantially hemispherical shape along a cross-section.  

Regarding claim 58, Sato discloses, in fig. 19, a memory cell, comprising: a transistor comprising: a source/drain region (a portion of layer 406 that does not overlap with the gate conductor 404) having an upper surface; and an interconnect 108b coupled with the source/drain region, wherein a width of the interconnect 108b is not greater than a width of the upper surface of the source/drain region; and a capacitor comprising a bottom electrode 110, cell dielectric material 130 and a top electrode 120 at least partially formed in a container opening, wherein the bottom electrode 110 of the capacitor is in direct contact with the interconnect 108b of the transistor; and wherein at least an upper surface of the interconnect of the transistor comprises a substantially round-nose-bullet-shape along a cross-section.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 15-16 and 33-46 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2020/0043931) in view of Sukekawa (US 10,103,053).
Regarding claim 33 and 15-16, Sato discloses, in fig. 19, a memory array, comprising:
metal-containing interconnects 108b ([0150]) over the source/drain regions (a portion of layer 406 that does not overlap with the gate conductor 404) and electrically coupled with the source/drain regions; a first insulative material laterally 410 between the metal-containing interconnects 108b; a second insulative material 420 ([0146]) over the first insulative material 410 and being of a different composition than the first insulative material 410; a third insulative material 422 ([0147]) over the second insulative material 420 and being of a different composition than the second insulative material 420; first capacitor electrodes 110 extending through the second and third insulative materials 422/420 and being coupled with the metal-containing interconnects 108b; fourth insulative material 130 adjacent the first capacitor electrodes 110; and and capacitor plate electrodes 120 adjacent the fourth insulative material 130 and spaced from the first capacitor electrodes 110 by the fourth insulative material 130.  
Sato fails to disclose the vertically-extending pillars comprising lower source/drain regions, upper source/drain regions.
However, Sukekawa discloses the vertically-extending pillars of semiconductor material; the vertically-extending pillars comprising lower source/drain regions 20a, upper source/drain regions 64a, and channel regions 62a between the lower and upper source/drain regions 20a/74a (fig. 17A); first conductive structures (BL) extending along columns of the memory array and having segments adjacent the lower source/drain regions 20a and electrically coupled with the lower source/drain regions 20a; second conductive structures (WL) extending along rows of the memory array and having segments 70 adjacent the channel regions 62a. 
It would have been obvious to the ordinary artisan at the time the invention was made to form the vertically-extending pillars of semiconductor material as taught by Sukekawa in order to form a vertical transistor (col. 2, lines 40-53).

Regarding claim 34, Sato discloses wherein: memory cells of the memory array comprise capacitors which include the first capacitor electrodes 110, fourth insulative material 130 and capacitor plate electrodes 120 (fig. 19). Sukekawa discloses the first conductive structures (BL) are coupled with sensing circuitry under the memory cells; and the second conductive structures (WL) are coupled with driver circuitry under the memory cells (fig. 17A & col. 2, lines 46-53, col. 6, lines 55-63).  
Regarding claim 35, Sato discloses wherein the fourth insulative material is non-ferroelectric ([0148]).  
Regarding claim 36, Sato discloses wherein the fourth insulative material comprises a ferroelectric composition ([0148]).  
Regarding claim 37, Sato discloses wherein the first insulative material 410 comprises silicon dioxide ([0147]).  
Regarding claim 38, Sato discloses wherein the second insulative material 420 comprises a high-k composition ([0146]).    
Regarding claim 39, Sato discloses wherein the second insulative material 420 comprises a metal oxide ([0146]).    
Regarding claim 40, Sato discloses wherein the second insulative material 420 comprises one or more of AlO, HfO and ZrO, where the chemical formulas indicate primary constituents rather than specific stoichiometries ([0146]).    
Regarding claim 41, Sato discloses wherein the second insulative material 420 comprises silicon nitride ([0146]).    
Regarding claim 42, Sato discloses wherein the second insulative material 420 comprises two or more different compositions ([0146]).    
Regarding claim 43, Sato discloses wherein the second insulative material 420 comprises two different compositions which are adjacent one another along an abrupt interface ([0146]).      
Regarding claim 44, Sato discloses wherein the second insulative material 420 comprises two different compositions, and comprises a gradient extending from one of said two different compositions to the other of said two different compositions ([0146]).      
Regarding claim 45, Sato discloses wherein said two different compositions are HfO and ZrO, where the chemical formulas indicate primary constituents rather than specific stoichiometries ([0146]).   
Regarding claim 46, Sato discloses wherein the metal-containing interconnects 108b comprise two or more different metal-containing materials (fig. 1 & [0150]).
 
4.	Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2020/0043931) in view of Hanaoka (US 2014/0332800).
Regarding claims 59 and 12, Sato discloses, in fig. 19, a memory cell, comprising: a transistor comprising: a source/drain region (a portion of layer 406 that does not overlap with the gate conductor 404) having an upper surface; and an interconnect 108b coupled with the source/drain region, wherein a width of the interconnect 108b is not greater than a width of the upper surface of the source/drain region; and a capacitor comprising a bottom electrode 110, cell dielectric material 130 and a top electrode 120 at least partially formed in a container opening, wherein the bottom electrode 110 of the capacitor is in direct contact with the interconnect 108b of the transistor.
Sato fails to disclose the upper surface of the interconnect comprises a substantially frustoconical shape along a cross-section.  
However, Hanaoka discloses the upper surface of the interconnect 175 of the transistor having a frustoconical shape along a cross-section (fig. 2A).  It should be known that it has been held that the configuration/shape of a claimed structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

5.	Claims 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over Sukekawa (US 10,103,053) in view of Sato (US 2020/0043931).
Regarding claim 60, Sukekawa discloses, in fig. 17A, a memory cell, comprising: a transistor comprising: a vertically extending pillar of semiconductive material comprising a source/drain region 64a; and an interconnect 74a over and coupled with the source/drain region 64a, wherein a width of an upper surface of the source/drain region 64a is not greater than a width of the interconnect 74a; and a capacitor at least partially formed in a container opening and comprising a bottom electrode 100a in direct contact with the interconnect 74a of the transistor.  
Sukekawa fails to disclose the capacitor is formed in a container opening.
However, Sato discloses the opening is formed within the dielectric structure (420/422/110/112/114) and the capacitor is formed in the opening (fig. 19). It would have been obvious to the ordinary artisan at the time the invention was made to form the container opening as taught by Sato for supporting the capacitor.

Regarding claim 61, Sukekawa discloses wherein the width of the interconnect 74a is not greater than the width of the upper surface of the source/drain region 64a (fig. 17A).
Regarding claim 62, Sukekawa discloses wherein the width of the interconnect 74a is the same as the width of the upper surface of the source/drain region 64a (fig. 17A).

6.	Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2020/0043931).
Although the vertical height of the first capacitor electrodes, the thickness of second insulative material (claim 22); and the combined height of the first capacitor electrodes and the metal-containing interconnects (claim 23) are not exactly as claimed, these claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang. 40 USPQ2d 1685, 1688(Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

7.	Claims 31-32 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2020/0043931) in view of Yost et al. (US 5,444,018; hereinafter Yost).
Regarding claims 31 and 47, Sukekawa fails to disclose the metal-containing interconnects comprise a metal nitride, a metal silicide, and a substantially pure metal.
However, Yost discloses the metal-containing interconnects comprise a metal nitride 49b, a metal silicide 49c, and a metal 49a. It would have been obvious to the ordinary artisan at the time the invention was made to form the interconnects material as taught by Yost for fostering good electrical contact to the transistors (fig. 12 & col. 4, lines 37-46).
Regarding claims 32 and 48, Yost discloses wherein the metal-containing interconnects 49 comprise: titanium silicide 49c adjacent the upper source/drain regions 67; titanium nitride 49b adjacent the titanium silicide 49c; and tungsten 49a adjacent the titanium nitride 49b (fig. 12 & col. 4, lines 37-46).

Response to Arguments

8.	Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818